Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                    No. 14-BG-850

                      IN RE LATHAL PONDER, JR., RESPONDENT.

                       A Suspended Member of the Bar of the
                       District of Columbia Court of Appeals
                           (Bar Registration No. 434951)

                     On Report and Recommendation of the
                      Board on Professional Responsibility
                 (BDNs 61-12, 148-12, 177-12, 206-12, & 233-12)

(Submitted April 21, 2015                                      Decided May 21, 2015)

      Before BECKWITH and MCLEESE, Associate Judges, and NEBEKER, Senior
Judge.


      PER CURIAM: Having found by clear and convincing evidence that

respondent, Lathal Ponder, Jr., violated District of Columbia Rules of Professional

Conduct 1.1(a)-(b), 1.3(a)-(b), 1.4 (a)-(b), 1.5 (b)-(c), 1.16 (d), 8.1 (a)-(b), 8.4 (b)-

(d) as well as D.C. Bar R. XI, § 2 (b)(3), the Board on Professional Responsibility

(“the Board”) recommended that respondent be disbarred from the practice of law

in the District of Columbia.      The Board found that respondent, among other

professional misconduct, failed to provide diligent and competent representation to

multiple clients, intentionally failed to pursue the lawful objectives of his clients,
                                         2


failed to keep his clients reasonably informed, and engaged in “dishonesty of a

flagrant kind” toward both his clients and Bar Counsel. Neither respondent nor

Bar Counsel filed an exception to the Board’s recommendation.



      Under District of Columbia Bar Rule XI, § 9 (h)(1), when no exceptions are

filed to the Board’s report, and the Board’s recommended sanction imposes a

fitness requirement, we conduct an independent review of the recommended

discipline.   Nonetheless, under such circumstances, our review is “especially

deferential.” In re Rogers, No. 13-BG-1503, 2015 WL 1471181, at *1 (D.C. Apr.

2, 2015) (per curiam). Assuming without deciding that similar review is required

when no exceptions are filed to a recommendation of disbarment, we have

reviewed the record and conclude that the Board’s findings of fact are supported by

substantial evidence of record, and its recommended disposition is warranted.



      Accordingly, respondent Lathal Ponder, Jr., is hereby disbarred from the

practice of law in the District of Columbia effective thirty days from the date of

this opinion. For purposes of reinstatement, the disbarment shall run from the date

on which he filed the affidavit required by District of Columbia Bar Rule XI, § 14

(g). Respondent must demonstrate fitness to practice law prior to reinstatement.
                                         3


We direct respondent’s attention to the responsibilities of disbarred attorneys set

forth in District of Columbia Bar Rule XI, §§ 14 and 16.


                                             So ordered.